PROSPECTUS SUPPLEMENT NO. 5FILED PURSUANT TO RULE 424(B)(3) (TO PROSPECTUS DATED APRIL 14, 2009)REGISTRATION NO. 333-158283 PACIFIC CONTINENTAL CORPORATION This prospectus supplement supplements information contained in that certain prospectus dated April 14, 2009, (as subsequently amended or supplemented, the “Prospectus”) relating to the offer and sale by the selling stockholders identified in the Prospectus of up to 750,000 shares of common stock of Pacific Continental Corporation. This prospectus supplement includes our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009, which was filed with the Securities and Exchange Commission on August 5, 2009. The information contained in the report included in this prospectus supplement is dated as of the period of such report.This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is August 5, 2009 As Filed with the Securities & Exchange Commission on August 5, 2009. SECURITIES & EXCHANGE COMMISSION FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 for the quarterly period ended June 30, 2009. [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period from to Commission File Number:0-30106 PACIFIC CONTINENTAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) OREGON 93-1269184 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 111 West 7th Avenue
